THEA~ORNEY                      GENERAL
                            OFTEXAS
                           A~JSTXN   11. TEXAR          ,-..__._
                                                             -.-----
CiROVEBSELLERS




    HonorableGeorge H,.Sheppard   $0-24-48 to Sheppard; re estate
    Comptrollerof Public Accounts of Nellie Pollard Daily
    Austin, Texas        ~            ._
    Dear Sir:                          Opinion No. ~0-5997
                                       lb:  Application of A%idle
                                       _,~ 7125, V:A.C.S.,-to an in-
                                            heritance tax on the estate
                                            of Aliiemffi Blav6hs, de-
                                            ceagmd, who &ad +ecelved,
                                            within five years of her
                                            death, an estate from a
                                            prior decedent on which a
                                            tax was paid in Indiana.

               From your request for an opinion dated May 1, 1944,
     we summarizethe following facta, upon rhiah this opinion is
     based8
                Al~ice0. Slavena received certain trust funds in
     the sum of Q28,589.~0 from the Estate of Mrs. Carrie Brown,
     who ‘died on.November 17, 1939, a reaident...of
                                                   Winchetiter,
     Indiana. This eatate raa administered under she laws tif
     Indiana, and an inheritance tax was paid under the Indiana
     laws.
                 Mice   0. Slavens died on November 25, 1943.
               Your question is: e1.ethe Estate of Mrs. Slavena
     entitled to a deduction in.the.amount-of the trust funds that
     she received from Mrs. Brown's Estate, uho was a'non-resident,
     as property previously faxed-,by-theState of Indiana within
     a period of five years?"
               Prior to lq29-there was no provision in our statutes
     for the exemption of estates on which inheritance taxes had
     been paid within any specified period of time. By Acts 1929,
  Honorable George H. Sheppard, page 2 O-5997



  41st Leg., Ch. 26, p. 60, entitled "An Act to Amend Article
  7125 of the Revised Civil Statutes of l925.so as to exempt
  estates upon which Inheritance Taxes have been levied with-
  in ffve years from the date of the second passage of said
  estates, and declaring emergency, ' Article 7125 was amended
  as folPowst
             "       The only deductions permissible
        under,ihis'law are the debts due by the estate
        . . .and an amount equal to the value of any
        property forming a part of the gross estate
        situated In the United States of any person
        who died within five (5) years prior to the
        death of the decedent; this deduction, however,
        shall only be allowed where an inheritance taxi
        9mnosed under this or anv prior act of the Leg-
        fslature was paid by the estate of the prior
        dececent and only in the amount of the value
        placed by the Comptroller on such property in
        determining the value of the gross estate of
        such prior decedent. . .*' (Emphasis ours)

             The emergency clause-of that act recites that:
"The fact that the present method of ascertaining the amount
of deductions allowed is unfair and inequitable and places
undue tax burdens upon estates passing in rapid succession
creates an emergency . . *'
                          ^
             The clause "Where an inheritance tax imposed under
this or any prior act of.the Legislature was paid" is a very
Common one in sfmilar statutes of other states, from which
it was undoubtedly adopted. See 57 A. L. R. 1099; 114 A.L.R.
1306; Re NilsonPs Estate, 201~Iowa 1033, 204 S.W. 244; 61,
C. J. 1621, Sec. 2402. Under the decfsions, th,emeaning of
such clause is quite clear.

                       the 46th Legislature again amended Article
7125, (Aots 1,';9t9i          Ch. 13, Sec. 2, p. 646). This
Act fs,entitled in            act e . .amending Article' 7125
Revised civil Statutes of-the State of Texas, 1925, as amended
qcts, 1929, Forty-fSrst Leg., ch. 26, p. 60, Sec. 1, so as to
more clearly~.define deductionspermissible  for fnheritance tax
purposes. e 0"s and Article  7125 now reads as follows:
Honorable George H. Sheppard, Page 3 O-5997



              n     .The only deductions permissible
        under Eh s Law are the debts due by the estate
        e . . an ^an amount
                        .      equal to the value of any
       property   r’ormlng a part..oS the gross estate
        situated in the United States received from
        any person ~who died within five    (5) years
       prior to the death of the deoedent, this rsaud-
        tlon, however, to be only in the amount of thg
       value of, the property    upon which an inheritance
       tax was actually paid and shall not include any
       ‘legal exemptions   claimed by or allowed the helrs
        or 18 atees of the estate of the prior decednet.
        0 e 0f (Emphasis added)

              The conclusion is inee@hp&le, from this amendment
deliberately omitting the clause, "Where an inheritance tax
imposed under this or any prior     actof   the Legislature was
paid”,  that the Legislature intended thereby     to exempt ah es-
tate-of  a prior  decedent received   wYthin five years,  and up-
on which an inheritance tax was paid, even where the tax was
paid to some other state.

            Therefore,   any part of the fund In question upon
which a tax was actually   paid in Indiana is exempt from taxa-
tion under the Texas state.

            Trusting that this sufficiently answers your in-
quiryp we are,
                              Yours very truly

                              ATTORNEY GENERAL OF TEXAS

                              %'        Arthur L. Moller
                                               Ass,istant

ALld/ffsPAM

APPROVED NAY 8, 1944
GEO. P.mBLACKBURN
(ACTING) ATTORNEY GENERAL OF TEXAS
APPROVED GPiNI0N~ CO~MMITTEE ~ '-
BY GS,,CHAIRMAN           .,